Title: To Thomas Jefferson from Ebenezer Gearey, Jr., and John Arnold, Jr., 19 June 1786
From: Gearey, Ebenezer, Jr.,Arnold, John, Jr.
To: Jefferson, Thomas



Sir
Brest 19th June 1786

We received your letter of the 13th. June which mentions Capt. Cutting an American Coming to this Place who you depended upon to make such inquiries respecting our (affairs or) Confinement as would be necessary for your government. If you will Please to Remember we mentiond in our letter 24th May that the Comadant sent some of his officers to the prison with an interpretor the next day after we was Confined to ask us some questions, such as, was we Americans, and where we was born, and our right Names, and how much Money we owed in England, and how Long we had been in London, and the Cause of our Coming over to France and why we Changed our names. These questions we answered. We was told by the Interpretor that the Comadant told him to tell us that we was Confined for Changing our names and coming to this place. Otherways he should not have put us into prison. These matters we was told would be inclosed to the Minister of Foreign affairs, as these English Gentlemen was going back to Paris to git Liberty to Carry us back to London or Arrest us in France, neighther of which did they obtain, nor can they Arrest us while we are in this prison, or lay any suite against us, but if they Can procure liberty to have the Comadant Remove us to a Civil Prison in Brest, then they can if leave is given detain us their. We would suppose that you might obtain every knowledge of our being Confined better by inquireing of the Minister of Foreign affairs  at Paris, than any account that would be possible for Capt. Cuttins to git hear, as the Comadant wrote to the Minister what he had confined us for, and what accounts we gave on the questions before Mentioned, and what he should do with us. We have no doubt you will prevent any Liberty being given, for the Comadant to make use of such a very Partial peace of Business as Removing us from this prison to a Civil one. If we are confined for changing our names we hope to be Discharged, and no undue Measures taken to confine us as to pleas our English Creditors, but have our Liberty. [They] have leave to arrest us in France, to then take such Measures as are Regular, but Sir, you will Suffer us to tell you, that to Arrest an Englishman or any other Countryman in France for a debt Contracted in England, we are Prity Confident never has been practised. Our Counsellor here tells us that he has no idea that those People will be able to Arrest us on these Acceptances as they ware Transactions in England. However we have every reason to believe that you will give us every Assistance you can in our affairs and will Procure us our Liberty.
We Beg Leave to subscribe our Selves Your Most Obedient Humble Servants,

Eben. Gearey Junr.
John Arnold Junr.

